Citation Nr: 1107684	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran provided testimony at a September 2009 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.  

The Board remanded the Veteran's appeal in October 2009.  
However, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case it noted the Veteran's 
contentions that his right knee arthritis is secondary to his 
service-connected right foot disability and that he has 
experienced constant right knee pain since 1995.

Service connection is warranted on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. §  3.310.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  Reaching this determination requires a 
precise comparison between the baseline level and alleged post-
aggravation levels of severity of the nonservice- connected 
disease or injury.  

When the Board initially reviewed the claim, it noted that the 
opinion provided after a September 2007 VA examination was 
inadequate because it did not address the question of 
aggravation.  Subsequent to the October 2009 remand, the Veteran 
was afforded another VA examination in November 2009 after which 
the examiner diagnosed the Veteran with osteoarthritis and torn 
meniscus of the right knee.  The examiner opined that "any 
potential" aggravation of the Veteran's right knee condition by 
the service-connected right foot disability would be obscured by 
and impossible to separate from the wear and tear from the 
Veteran's physically demanding occupation since separation from 
service.  The examiner concluded that it would not be possible to 
address "[a]ny" aggravation without resorting to speculation.  

While the examiner focused on the difficulty in determining the 
extent of any aggravation, the examiner did not address the 
question addressed by the Board.  That is, the examiner did not 
address whether there is in fact "any" aggravation of the 
Veteran's right knee condition by his service-connected right 
foot disability.  Thus, another opinion is necessary. 

On remand, an opinion must be provided that includes an 
explanation and rationale for the conclusion reached.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez 
v. Peake 22 Vet. App. 295 (2008).   

As there has not been substantial compliance with the remand 
directive, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be 
referred to the examiner who performed the 
November 2009 VA examination for further 
review and comment.  If the November 2009 VA 
examiner is not available, the claims file 
should be referred to an appropriate 
examiner.  Based on a review of the previous 
examinations and complete record, the 
examiner should answer the following:  


(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any right knee disability was caused by his 
service-connected right foot disability?

(b) Is it at least as likely as not that 
the Veteran's service-connected right foot 
disability aggravated his right knee 
disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
right knee disability present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.  The examiner is also 
requested to provide a rationale for any 
opinion expressed. 

A complete rationale should be provided for 
any opinion expressed.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


